Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, it is unclear how the openings can be “radially inward of an inner diameter of the thrust runner”.  The grooves are provided on the thrust runner and the openings are part of the grooves thus for the groove openings to be “radially inward of an inner diameter of the thrust runner” the grooves or openings would be located inside of the inner diameter of the part they are a part of, how is this possible?  The claim is only reciting one diameter for the thrust runner which is causing the confusion, the runner of the instant application appears to have steps so that the runner has multiple diameters, if Applicant is attempting to claim inward of the diameter of step the shape of the thrust runner needs to be claimed so that it is clear where the inner diameter is.  Otherwise it would appear that the groove can extend inward past the inner diameter of the part it is connected to which would have a groove or opening 
Claims 15 and 16 do recite the step portions and could be something incorporated into claims 1 and 11 to help resolve the issue above, however these claims also state that the stepped portions are radially inward from the inner diameter of the runner which is still unclear.  The phrasing employed in the claims (1, 11, 15 and 16) appear to be stating that the features are inside of the part that it is attached to and essential saying a feature is within itself which is causing the confusion.
For all the claims above it is suggested that the runner structure be first set forth and state it includes a thrust surface which comprises the grooves and then the claim can state that grooves opens are provided at or radially inward of an inner diameter of the thrust surface of the trust runner.  However, any new terminology or parts being explicitly pointed to should be included in the description and possibly a reference character provided.  It is further noted that the specification does discuss the step but this part is not labeled, a reference character for this should also be provided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 6-7, 11, 14, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo, US PGPub 2018/0156267.
Regarding claim 1, Luo discloses a thrust supporting apparatus comprising: a thrust runner (2, this is the rotating element that rotates with the shaft [not shown], see at least column 6, lines 10-60) configured to rotate integrally with a shaft; and a foil thrust bearing (1, 11, 12) supporting an axial load of the shaft, the axial load being transmitted from the thrust runner (when the shaft moves), wherein: the foil thrust bearing includes a top foil (32) facing a first surface of the thrust runner (either side of the runner can be considered the first as the two sides are mirrored), and the thrust runner comprises first one or more grooves (21 or 22) formed on the first surface, first ends of the first one or more grooves includes first openings (openings along inner diameter of step, see annotated figures in the remarks below), which do not overlap with the top foil (the thrust surface of the runner and the step are both inside the top foil in the radial direction placing the openings inside and not overlapping with the top foil), provided at or radially inward of an inner diameter of the thrust runner (the openings are on the surface of the step that faces radially inward and is inside an inner diameter of the thrust surface or the foil and the runner, see labeled figure in the remarks).
Regarding claim 2, Luo discloses that the first one or more grooves (21 or 22) are formed as spirals (the grooves curve forming a spiral type pattern).
Regarding claim 6, Luo discloses an additional foil thrust bearing (other one of 1 11 or 12 on the opposite side of the first), wherein: the additional foil thrust bearing includes a top foil disposed to a second surface opposite to the first surface of the thrust runner in an axial direction of the shaft (one foil assembly, including the top foil 32, on 
Regarding claim 7, Luo discloses that a cross section of each of the first one or more grooves has at least one of a semicircular shape, a square shape, and a triangular shape (the cross section in figure 1 shows a triangular shape for the grooves).
Regarding claim 11, Luo discloses a thrust supporting apparatus comprising: a thrust runner (2) configured to rotate integrally with a shaft and comprising: a first surface facing an impeller (Luo discloses that the bearing can be part of a turbine, column 1, lines 47-69, a turbine includes an impeller, one side of the runner 2 would face the impeller in the assembled device); and a second surface opposite to the first surface of the thrust runner (side that doesn’t face impeller); and foil thrust bearings (1 or 11 and 12) supporting an axial load of the shaft being transmitted through the thrust runner and comprising: a first foil thrust bearing (one of 1 or one of 11 and 12) including a first top foil (32) facing the first surface; and a second foil thrust bearing (other one of 1 or the other one of 11 and 12) including a second top foil (32) facing the second surface, wherein the thrust runner further comprises: first grooves (21 or 22) formed on the first surface; and second grooves (other one of 21 or 22) formed on the second surface, and first ends of the first one or more grooves includes first openings (openings along inner diameter of step, see annotated figures in the remarks below), which do not 
Regarding claim 14, Luo discloses that a cross section of each the first grooves and each of the second grooves has at least one of a semicircular shape, a square shape, and a triangular shape (the cross section in figure 1 shows a triangular shape for the grooves).
Regarding claims 15 and 16, Luo discloses that the thrust runner further comprises a plurality of stepped portions that protrude radially inward from the inner diameter of the trust surface of the runner (Luo discloses a step inward in the axial direction and then the runner further extending radially inward, see figures in remarks), and each of the plurality of stepped portions comprises a respective on of the first openings of the first one or more grooves (the openings are part of the stepped portions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, US PGPub 2018/0156267, in view of Mizobuchi, USP 4,699,525.
Regarding claims 3 and 12, Luo further discloses that the first one or more grooves extend from a radially inner side of the thrust runner to a radially outer side of the thrust runner (note “side” is not inclusive of the ends just like in the instant application the grooves only extend through part of the runner surface but one side of the grooves is on a radially inner side and the other is on a radially outer side) are curved from the radially inner side to the radially outer side of the thrust runner in a radial direction of the shaft (the spiral shape defines a curve).
Luo does not explicitly disclose that the curve is in an opposite direction of a rotational direction of the thrust runner.
Mizobuchi teaches that dynamic bearing thrust grooves can be curved in either direction relative to the rotational direction (A or B, specific in the direction B the grooves in Figure 2 are shown as opposite).
It would have been obvious to one having ordinary skill in the art to modify Luo and make the curves extend in an opposite direction to the rotational direction, as taught by Mizobuchi, since regardless of the direction of rotating and the curve direction the grooves perform the same general function of generating the pressure (as addressed by Mizobuchi), with the opposite direction spiral generating higher pressure in the center to suspend the thrust load (Mizobuchi column 4, lines 59-65).

Claims 4, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, US PGPub 2018/0156267, in view of Wilson, USP 4,872,808.

Wilson teaches that dynamic pressure grooves in a thrust plate can be formed as straight lines (152 in figure 9) extending between radially inner and outer sides of the runner element with the grooves extending in radial direction and opposite to the rotational direction (158 indicates the rotational direction, the angle of the grooves 152 relative this direction is the same illustrated in figure 9 of the instant application).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Luo and use any previously known dynamic pressure generating grooves in a thrust bearing, including the use of straight lines angled relative to the direction of rotating, like those taught by Wilson, since substituting between different known groove shapes provides the same predictable result of providing grooved surface that aids in the generation of the dynamic pressure (purpose of dynamic pressure grooves).

s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, US PGPub 2018/0156267, in view of Agrawal, USP 6,948,853.
Regarding claim 8, Luo further discloses that the grooves have openings at each end (where the groove ends is an opening, this would be the same general opening as in the instant application and thus also includes a “second opening”) and that that the grooves run to the radially outer edge of the runner.  Luo also discloses based on Figure 7 the inner opening (radially inner side of the groove) is radially inside the location of the top foil, this also appears to be supported by Figure 1.
Thus, Luo does not disclose that the opening on the outer end or “second end” of the groove does not overlap the top foil since the runner’s radially outer end does not extend beyond the top foil.
Agrawal teaches that the radially outer end of a runner can extend radially beyond the location of the foil bearing (see 22a/b which extends beyond 14a/b).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Luo and extend the size of the runner so that it extends beyond the radially outer most part of the foil (increase the overall radial dimension), as taught by Agrawal, for the predictable result of providing a greater amount of surface area of the runner opposed to the top foil which in turn provides for a greater load distribution over the surface of the bearing assembly (larger area provides a greater area for the load to be distributed over) thus reducing the localized load which can extend service life.  By extending the size of the runner in Luo as taught by Agrawal this would pull the openings on the radially outer end of the runner outside of the top foil resulting in the claim limitation that none of the openings overlap with the top foil.

Regarding claim 10, Luo discloses that the first one or more grooves extend to an outer diameter of the thrust runner so that outer ends of the first one or more grooves are disposed on an outer circumferential surface of the thrust runner (see figure 1 and 2a the grooves extend to the outer must end, when combined with Agrawal this places the outer most end outside of the top foil as well).
Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Luo does not disclose the openings “at or radially inward of an inner dimeter of the thrust runner” and supports the argument with an annotated figure like the 2nd figure below but calls the inner most diameter of the figure the inner diameter that is applicable to the claim.  As noted above if this interpretation of inner diameter is applied to the instant application then the opening would have to be radially inward of the end of the part that it is attached too, essential an opening in space which isn’t possible.  Secondly, this interpretation of Luo is inconsistent with how Applicant’s own invention is being interpreted and disclosed.
The runner of the instant application includes a step portion that separates the inner most diameter from the thrust surface with the grooves of the runner, this step is not labeled but can be seen in the later figures of the application and more specifically the portion with opening 611.  Thus to argue that the inner diameter in applying Luo has nd and 3rd figures below it can be seen the opening location in Luo is the same as that claimed in claim 1.



    PNG
    media_image1.png
    567
    1023
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    448
    897
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    524
    1039
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656